The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 11, 2015

                                   No. 04-14-00678-CR

                                 Ronjee MIDDLETON,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR0666
                     Honorable Philip A. Kazen, Jr., Judge Presiding


                                     ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due May 18, 2015.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court